Title: To Benjamin Franklin from Marie-Françoise-Dominique Brouttin Mollien de Sombres, 2 January 1784
From: Brouttin Mollien de Sombres, Marie-Françoise-Dominique
To: Franklin, Benjamin


          
            Monsieur
            paris 2. jv. 1784. rue des gravilliers.
          
          Jai l’honneur de vous adresser le memoire de M. morel de dunkerque duquel jai eu celui de vous parler chez M Cadet de Vaux lorsque vous y vinte diner; tendant à obtenir le Consulat des états unis a dunkerque.
          M. thommas barclay a du vous en remettre aussi un pour lui? Vous y veré Monsieur quil a toujours et sa famille rendu beaucoup de Service au américains; et que cest a juste titre quil Sollicite cette place, quil attens de vos bontés. Je joins aupré de vous monsieur, mes prierres aux Siennes. C’est mon parent, je vous aurai la plus grande aubligation de ce que vous voudré bien faire pour lui, je vous assure que vous ne pouvez faire un meillêur choix.
          
          J’apprendrai avec [plaisir] si vous acceuillé sa demande? Jai l’honneur d’etre avec toute la veneration qui vous est due Monsieur Votre tres humble et tres obeissante servante
          
            Brouttin, Mollien de Sombres
          
        